Court of Appeals, State of Michigan

                                              ORDER
                                                                           Amy Ronayne Krause
People of Ml v Tamara Joy Stephens                                           Presiding Judge

Docket No.    324802                                                       David H. Sawyer

LC No.        2013-247948-FC                                               Cynthia Diane tephens
                                                                                          Judges

                The Court orders that the March 31, 2016 opin ion is hereby AMENDED to correct a
clerical error. On page three, third full paragraph, the first sentence shall read: A defendant's Fifth
Amendment right against self-incrimination extends to the sentencing.

              In all other respects, the March 3 J, 2016 opinion remains unchanged.




                        A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                               MAY 13 2016
                                       Date